Citation Nr: 1826040	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  00-04 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for dermatitis.

2.  Entitlement to a rating in excess of 50 percent for compression fracture C3 with degenerative arthritis C3-4.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), prior to January 4, 2007.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 and from October 1975 to October 1979.

These matters initially came before the Board of Veterans' Appeals (Board) from January 1999 and September 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

By way of history, the Board previously remanded these matters to the Agency of Original Jurisdiction (AOJ) in July 2003.  In December 2005, the Board denied the Veteran's claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  A January 2007 Court Order granted a joint motion by the parties to vacate the December 2005 Board decision and remanded these matters back to the Board.  A December 2007 Board decision denied the dermatitis and cervical spine rating claims, on a schedular basis, and the Board remanded the matters on an extraschedular basis to the AOJ, as well as the claim for TDIU.  An April 2010 Memorandum Decision of the Court set aside the December 2007 Board decision and remanded the cervical spine and dermatitis matters to the Board.  Meanwhile, in October 2009 the Board again remanded the matters of entitlement to extraschedular consideration and the TDIU to the RO for further development.  In November 2010, the Board remanded all three of matters, in their entirety (schedular and extraschedular) to the AOJ for additional development.

The Board again remanded the matters in June 2015 to the AOJ for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

The issue of entitlement to a TDIU prior to January 4, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's dermatitis is not productive of constant exudation or itching, extensive lesions; marked disfigurement; disfigurement of the head, face or neck; or, systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more; or covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.

2.  The Veteran's cervical spine disability is not productive of abnormal mobility requiring a neck brace (jury mast); pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during a 12-month period.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for dermatitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806 (2002), Diagnostic Codes 7800, 7806 (2017).

2.  The criteria for a rating in excess of 50 percent for compression fracture C3 with degenerative arthritis C3-4 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 285 5287, 5290, 5293 (2002), Diagnostic Code 5285, 5287, 5290, 5293 (2003), Diagnostic Code 5243 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or assist with respect to the claims herein decided.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Pursuant to the Board's June 2015 remand instructions, the Veteran was afforded examinations pertaining to the cervical spine and skin/scarring in July 2017, with findings responsive to the applicable rating criteria.  Additional VA treatment records dated since February 2013 were obtained and associated with the claims file.  

The Board acknowledges that outstanding records from the Detroit VA medical center dated in 1999 were not obtained, as instructed in the Board's remand.  The Detroit VA medical center responded to a request for record in April 2017, but no additional records pertaining to this period were obtained.  In April 2017, the Veteran was notified of the inability to obtain these records and provided to submit any records in his possession.  The Veteran did not respond to these records.  The Board thus finds that VA has fulfilled its duty to assist in attempting to obtain these records.  See 38 C.F.R. § 3.159.

Moreover, given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App.268 (1998) where there was substantial compliance with Board's remand instructions).

II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

A. Dermatitis

The Veteran's dermatitis has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.

During the pendency of the Veteran's claim and appeal, the criteria for rating disabilities of the skin were changed by an amendment to the rating schedule that became effective on August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002).

Under the former criteria of Diagnostic Code 7806, eczema (dermatitis) was rated as noncompensable when there is slight, if any, exfoliation, exudation, or itching, if on a nonexposed surface or small area.  A 10 percent rating is warranted when there is exfoliation, exudation or itching that involves an exposed surface or an extensive area.  The next higher rating of 30 percent is assigned where exudation or itching is constant, or where there are extensive lesions or marked disfigurement.  The highest rating of 50 percent is assigned where there is ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or the disorder is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Further, prior to August 30, 2002, disfiguring scars of the head, face, and neck (Diagnostic Code 7800) resulted in a noncompensable rating when slight.  Moderate disfiguring scars resulted in a 10 percent rating.  For a 30 percent evaluation, disfiguring scars of the head, face, and neck had to be severe, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  For a 50 percent rating, there had to be complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Under the criteria in effect since August 2002, Diagnostic Code 7806 provides that for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

Diagnostic Code 7800, for disfigurement of the head-in effect since August 2002-reflects that the disability is to be rated on the characteristics of disfigurement, which include a scar 5 or more inches in length, scar at least one-quarter inch wide at the widest part, surface contour of scar elevated or depression on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding 6 square inches, skin indurated and inflexible in an area exceeding 6 square inches.  The presence of 1 characteristic of disfigurement warranted a 10 percent rating.  A next higher, 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features, or; with 2 or 3 characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

The Board notes that the Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit). On July 14, 2017, the Federal Circuit issued an opinion that reversed the decision by the Court, noting that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  As such, the Board is bound by the Federal Circuit's interpretation.

The Board acknowledges that the rating criteria pertaining to scars were amended again effective October 2008; however-as discussed below in greater detail-given that the record does not reflect the disability is productive of scarring, further discussion of these rating criteria is not warranted.

An August 1997 VA examination report reflects that the Veteran had rashes over the malar and scalp areas, controlled by Selsun Blue and hydrocortisone.  The Veteran reported that he still experienced eruptions of his skin disorder, which were quite pruritic when active.  The condition involved the mustache area, eyebrows, and scalp, as well as around the nose.  He had been treated with a variety of agents in the past-most recently, Mycelex and hydrocortisone creams for his face, various shampoos, and also Valisone lotion and Westcort cream.  He stated that when he used those medications faithfully, the problem did resolve, but it inevitably recurred.  He stated that he sometimes had difficulty in doing the treatments because of the problem in his neck.  

Objectively, there was a hypopigmented, scaling eruption on the lateral aspects of the nose and nasolabial creases in the mustache area, on the chin, and a few patches on the cheeks.  There was significant scaling in the scalp.  There was residual hyperpigmentation in the axillae, but there was no erythema or scaling.  The examiner diagnosed seborrheic dermatitis.

On examination in October 1998, the skin appeared to be normal, without evidence of rashes, scars, or lacerations.  There was evidence of a hypopigmented area along both of the nasal labial folds toward the mustache and ending at the mustache hairline.  This area appeared to be somewhat flaky, but there was no evidence of ulcerations, depressions, elevations, or scars to this area.  Along the hairline toward the left side of the scalp, one notes a small, less than 1 centimeter hypopigmented area, similar to the one toward the nasal labial fold.  The examiner diagnosed seborrheic dermatitis.
 
On VA examination in March 2001, the Veteran stated that he had been suffering from dermatitis for the past 25 years.  He said he would develop a dry scalp and dryness of the skin around the mustache, nose, eyes, and eyebrows whenever he discontinued his medications.  He also developed scaling, itching, and a burning sensation in those areas.  He reported using a coal-tar shampoo and as well as Fluocinolone lotion.  On physical examination, there was no evidence of skin rash or disease, specifically in the area of the scalp and face.  The Veteran's dermatitis was described as being in remission due to medications.  

When he was examined in November 2002, the Veteran had some subtle crusting along the scalp line.  There was no ulceration or exfoliation noted.  There was no evidence of systemic disease.  There was also no evidence of skin lesions being associated with a nervous condition.  The diagnosis was dermatitis of the scalp and status post dermatitis of the face.  The examiner indicated that the Veteran's skin disease was being controlled by topical medications.  In an addendum report, the examiner indicated that the Veteran's skin condition was not disfiguring.  It affected 1 percent of the exposed body area and it did not affect the unexposed body area.

2003 and 2004 VA dermatology notes reflect a history of seborrheic dermatitis of the face and scalp.  He had been using a Lidex solution and Nizoral shampoo with good result, but the condition flared if the medication was discontinued.  Objectively, there was moderate scaling on the scalp and hairline, and the face had mild scaling in the nasolabial folds, bilateral elbows, and chin.

On September 2004 VA examination, the Veteran complained of constant symptoms of itching, crusting, and shedding from seborrheic dermatitis of the face and scalp.  He said he had been treating the condition with topical Nizoral cream.  There was crusting at the bilateral nasal labial folds.  The lesion to the exposed area was about 5 percent.  The lesion to the whole body was less than 5 percent.  There was no ulceration, exfoliation, tissue loss, induration, inflexibility, or hyperpigmentation.  There was no abnormal texture or limitation of motion.  No scars were present.  The skin disease was not associated with a systemic disease and was not in connection with a nervous condition.  The examiner indicated that the Veteran's dermatitis would have no effect on his functional ability and was not disfiguring.  He also noted that the skin condition did not require any type of systemic therapy or immunosuppressive drugs.

In an addendum report, the examiner indicated that the condition was located in the nasal labial folds.  The percentage of exposed area affected was 5 percent, and percentage of total body area affected was less than 5 percent.  There were no systemic or nervous manifestations.  Systemic or immunosuppressive drugs were not required.  Nizoral cream was required daily.  There was no impact on functional ability.

A July 2009 VA examination report reflects that the Veteran used a topical corticosteroid, Flunocinolone, on a constant basis.  He also used Selenium sulfide shampoo on a constant basis.

The examiner indicated that the condition affected greater than 5 percent but less than 20 percent for the total and exposed areas of the body.  There was silvery scaling and flaking on the entire scalp and slight flaking of the outer ears, naso-labial folds, eyebrows, mustache and chin.  There was no scarring or disfigurement.

The examiner diagnosed seborrheic dermatitis.

A March 2011 VA QTC examination report reflects that the Veteran reported diagnosis of dermatitis of the scalp.  The location of the condition was on the scalp, nose, chin, eyes, and side of the face.  Due to his skin condition, he had itching of the scalp, nose, and surrounding areas.  He also experienced shedding and crusting.  He had no exudation or ulcer formation.  The condition occurred constantly.  He used Selenium sulfide and Fluocinolone Acetonide, which are topical immunosuppressives.  He did not experience any overall functional impairment from this condition.

Objectively, examination revealed dermatitis of the hands and face around the mouth and nose.  The disability had the following characteristics:  exfoliation, crusting, and abnormal texture of more than six square inches.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion coverage of the exposed area was 10 percent, and relative to the whole body, it was 4 percent.  The skin lesions were not associated with a systemic disease and did not manifest in connection with a nervous condition.  There was no scarring.

A September 2014 VA examination report reflects that the Veteran's rash began in 1969 in Vietnam. Lotions and creams helped to manage the condition, but it had never completely resolved.  He still had flare-ups, despite using medication.  If he missed using medication, it flared up severely.  The condition affected the areas of the skin around his nose, both ears and eyebrows, his scalp and his chin.  

The examiner indicated that the condition did not cause scarring or disfigurement of the head, face, or neck.  The Veteran used topical corticosteroids on a constant or near-constant basis.  He also used Selenium sulfide shampoo for at least 6 weeks or more during the past 12 months, but not on a constant basis.

The examiner indicated that the Veteran's dermatitis affected less than 5 percent of total body area, and less than 5 percent of exposed area.  The examiner indicated that the condition affected the paranasal area, scalp, and chin.  There were whitish patches with scaly, dry skin currently affected with associated pruritus.

The examiner diagnosed dermatitis or eczema and noted that the condition did not impact his ability to work, but there was significant flaking noticeable on his clothing during examination.

On VA skin diseases examination in July 2017, the Veteran reported good control of his skin condition with prescribed medication, to include a lotion that he used on the face and scalp, and a shampoo.  He used these on a regular basis, but reported that his condition returned if not.  He was not having an outbreak at the time of examination. 

The examiner commented that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  He did not have any systemic manifestations of skin disease.

The Veteran used topical corticosteroids for a period of 6 weeks or more, but not on a constant basis, during the past 12 months.  He also used Selenium shampoo for 6 weeks or more, but not on a constant basis.  The condition did not affect any body areas.

The examiner diagnosed seborrheic dermatitis, and indicated that the condition did not impact the Veteran's ability to work.

On VA scars/disfigurement examination in July 2017, the examiner did not have scars or disfigurement of the head, face or neck, or truck or extremities. The examiner indicated that the Veteran's condition was dermatologic and not one involving scarring or disfigurement.

Under the criteria in effect prior to August 2002, as noted above, a next-higher 30 percent is assigned under Diagnostic Code 7806 where exudation or itching is constant, or where there are extensive lesions or marked disfigurement.  In addition, the highest rating of 50 percent is assigned where there is ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or the disorder is exceptionally repugnant.  The Board acknowledges the Veterans' report on VA examination in September 2004 of constant itching and crusting; however, VA treatment records and examination reports otherwise reflect good control of the condition through use of medication with flare-ups-but there is no indication that the itching was "constant" or the crusting was "extensive" with systemic or nervous manifestations.  Nor was there indication that the condition was "exceptionally repugnant."  Indeed, the condition was not present on examination in 2017.  Accordingly, the Board finds that the preponderance of the evidence does not support a rating in excess of 10 percent under former Diagnostic Code 7806.

There are also no findings that the Veteran's dermatitis, which affects the scalp, face, nose, and ears, causes visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips), or 2 or more characteristics of disfigurement.  In this regard, there is no indication that the Veteran's dermatitis has been productive of scarring, or hyper or hypopigmented areas exceeding 6 square inches. While abnormal texture to the skin in an area exceeding 6 inches was noted on examination in 2011, no additional characteristics of disfigurement were indicated.

With respect to the rating criteria in effect from August 2002, the VA examinations of record consistently indicated that the Veteran's seborrheic dermatitis affects less than 20 percent of the entire body and less than 20 percent of the exposed areas.
As for whether the condition requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, the record does indicate use of topical corticosteroids.  Given that this treatment is topical in nature, consistent with the Court's findings in Johnson v. McDonald, this treatment does not constitute systemic corticosteroids as required for a 30 percent rating under Diagnostic Code 7806.  Accordingly, a higher rating is not warranted on this basis.

The Board has also considered whether the Veteran is entitled to a rating in excess of 10 percent on the basis of scars.  However, the VA examiners have specifically indicated that the disability did not cause scarring.

Consistent with Diagnostic Code 7805, the Board has also considered whether a higher rating based on a disabling effect not considered under Diagnostic Codes 7800-7804 is warranted; however, given that the disability is not shown to be productive of other impairment warranting consideration under another diagnostic code, a higher rating on this basis is not applicable.

B.  Cervical Spine

The Veteran's service-connected cervical spine disability has been rated as 50 percent disabling pursuant to the former rating criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5293. 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5285 provided for the residuals of fracture of vertebra.  Under this diagnostic code a 100 percent rating was assigned with cord involvement, when the veteran is bedridden or requires long leg braces.  A 60 percent rating was without cord involvement; abnormal mobility requiring neck brace (jury mast).  In other cases, the disability was rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.

Under former Diagnostic Code 5293, a 10 percent evaluation is warranted for mild intervertebral disc syndrome with recurring attack. A 20 percent evaluation was warranted for moderate intervertebral disc syndrome with recurring attacks. A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective prior to September 23, 2002).

Under former Diagnostic Code 5290, a rating of 10 percent was assigned for slight limitation of motion of the cervical spine, a 20 percent was assigned for a moderate limitation of motion, and a rating of 30 percent was assigned for a severe limitation of motion. The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

The Board notes that the September 1999 rating decision that awarded the 50 percent rating assigned the disability rating on the basis of recurring attacks of severe intervertebral disc syndrome and intermittent relief (40 percent) under former Diagnostic Code 5293.  In addition, a 10 rating was assigned for demonstrable deformity of the vertebral body, bringing the total rating to 50 percent.

With respect to the revised applicable rating criteria, effective September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine. A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees. A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A rating of 40 percent is awarded for unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See 38 C.F.R. § 4.71a.

The Board notes that, as a point of reference, standard or normal ranges of cervical spine motion are as follows: forward flexion, from 0 to 45 degrees; extension, from 0 to 45 degrees; right and left lateral flexion, each, from 0 to 45 degrees; and right and left lateral rotation, each, from 0 to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71, Plate V.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reviewing the VA examinations conducted during the course of the Veteran's appeal, Board has considered the decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Given that the Veteran has been assigning the maximum rating allowable for the service-connected cervical spine disability on the basis of limitation of motion, the Board finds no prejudice to the Veteran. Accordingly, remand for an additional Correia-compliant examination is not warranted.

A July 1997 VA treatment report reflects that the Veteran had decreased range of motion to the neck and upper extremities that affected his ability to drive.  He had tingling in the left arm for one month.  He wore a neck brace.  Neck flexion and extension was within normal limits.  Neck rotation was 45 percent on the left and 85 percent on the right.  Hand grasp was slightly greater on the right side.  Bicep strength was within normal limit.  Neurologically, left arm C4-7 radiculopathy with decreased ability to recognize vibration in the left fifth digit was indicated.  All deep tendon reflexes were within normal limits.  He was assessed with left arm C4-7 radiculopathy.

On VA examination in August 1997, the Veteran reported neck pain.  Range of motion revealed forward flexion to 20 degrees, extension to 15 degrees, lateral flexion to 30 degrees, and rotation to 45 degrees.  Neurological examination was normal.

X-ray revealed reversal of the lordosis and disc degeneration at C3-4.

A January 1998 treatment report reflects that the Veteran's cervical spine pain had somewhat lessened.  He was using traction and performing exercises.  He wore a neck collar at time.  Range of motion revealed extension to 40 degrees, flexion to 50 degrees, right rotation to 80 degrees, and left rotation to 85 degrees.  Neurological examination was within normal limit.  He was assessed with cervical degenerative joint disease.

On VA examination in October 1998, the Veteran reported neck pain with radiation to both arms and hands.  He indicated that he had undergone physical therapy and taken medication, and currently used a cervical traction unit at home.  Neck pain was aggravated by repetitive motions, particularly turning from one side to the other.

Range of motion revealed flexion to 40 degrees, extension to 40 degrees, right and left bending to 30 degrees, and right and left rotation to 65 degrees.  There was no muscle weakness in the upper extremities.  There was no evidence of any sensation lack in either upper extremity.  Reflexes were 1+ in both upper extremities.

Diagnosis of cervical degenerative arthritis C3-4, was assigned.

A March 2001 VA examination report reflects that the Veteran reported pain, weakness, fatigue, lack of endurance, and stiffness.  He had audible cracking along with pain, which was sometimes accompanied by dizziness.  He had less range of motion of his head left, right, and up and down.  He also experienced headaches.  His symptoms occurred on a flare-up basis and were "excruciating."  These flare-ups occurred weekly and could last for days.  They were triggered by cold weather and overuse, and alleviated by rest, heat pads, traction units and Codeine. When he had a flare-up, he could not sit, walk or drive.  

Examination of the cervical spine revealed painful motion upon forward flexion and extension, as well as slight muscle spasm and mild tenderness bilaterally, but no weakness.  Cervical spine flexion 65 degrees, extension was to 45 degrees, right and left lateral flexion was to 35 degrees, and right and left rotation was to 75 degrees.  There was pain throughout the extreme ranges of motion.  Range of motion of the cervical spine was limited by pain, with pain having the major functional impact.  There was no weakness, fatigue, or lack of endurance.  Upper extremity motor function was within normal limits.  There was no muscle atrophy.  Sensation and reflexes were normal.  

The examiner diagnosed compression fracture C3 with degenerative arthritis C3-4. Functional impairment included inability to perform tasks requiring repetitive upward and downward gazing as well as overhead lifting or carrying.

On VA contract examination in November 2002, the Veteran endorsed neck pain, stiffness, decreased range of motion, and numbness down the left arm.  He had to take medication and used a traction unit, cervical pillow, and exercise for relief of pain.  He experienced flare-ups of pain up to 3 times per week.  He had trouble with driving, sitting, or standing for prolonged periods.

Examination revealed no radiation of pain on movement.  There was no tenderness.  There was no sign of radiculopathy except some decreased sensation to the light touch of the forearm on the left compared to the right.  Flexion was to 50 degrees, extension was to 50 degrees, right and left lateral flexion was to 40 degrees, and right and left lateral rotation was to 70 degrees.  There was mild pain at the extremes of range of motion.  There was no fatigue, weakness, lack of endurance, or incoordination on range of motion.  There was no ankylosis appreciated.  X-ray showed spondylosis and reversal of normal passive cervical lordosis, consistent with skeletal muscle spasm

The examiner diagnosed intervertebral disc syndrome, status post compression fracture of C3, and degenerative arthritis C3-C4.  The examiner noted that the Veteran had chronic symptoms consistent with a radiculopathy but he did not appreciate any weakness in the upper extremities.

In an addendum, EGM and nerve conduction studies showed bilateral carpal tunnel syndrome and cervical radiculopathy.

A January 2003 EMG report was abnormal, showing multi-root radicular dysfunction in the paracervcial region, with acute and chronic degenerative changes.  Nerve conduction showed bilateral focal slowing involving the median nerves at or near the carpal tunnel.

An August 2004 statement from a VA physician reflects that the Veteran suffered from incapacitating cervical and lumbar spondylosis (degenerative disc disease) and that he was completely disabled from these conditions.

On VA contract examination in September 2004, the Veteran reported a dull, aching pain in the neck area with sharp radiation down the bilateral shoulders.  It occurred as often as twice a day, each time lasting for 1 to 2 hours.  The pain occasionally traveled down the bilateral shoulders.  He rated the pain a level of 7 on a scale to 10.  The pain was elicited by physical activity and it is relieved by rest and use of medication.  He stated that he could function with medication.  The examiner noted that a physician had not recommended bed rest for the condition.  Functional impairment was described as decreased range of motion of his neck.

Objectively, there was no evidence of radiation of pain on movement or muscle spasm.  There was tenderness to palpation of the paracervical spinal muscles.  Range of motion testing revealed flexion to 25 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 65 degrees, each with pain at the endpoint of range of motion.  Range of motion of the cervical spine was limited by pain, which caused the major functional impact.  It was not limited by fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis of the cervical spine.  There was no evidence of intervertebral disc syndrome with nerve root involvement.

On neurologic examination, motor function was 5/5 in the upper extremities.  Sensation was intact to light touch.  Biceps and triceps reflexes are 2+.  Peripheral nerve examination was within normal limits.

The examiner diagnosed compression of C3 with degenerative joint and disc disease of C3 to C4 with residual decreased range of motion and pain of the cervical spine.  The examiner indicated that, as a result of the condition, the Veteran should avoid jobs that required him to lift overhead or perform heavy lifting.

In an addendum, the examiner indicated that it was likely that pain limited functional ability during flare-ups or when the spine was used repeatedly, but he could not quantify in degrees.

With respect to intervertebral disc disease, the Veteran reported up to two episodes a day lasting a few hours of time, but bed rest had not been recommended by a physician.

On VA examination in July 2009, the Veteran reported that he used medication, a heating pad, and cervical traction for treatment of his neck pain.  While there were symptoms of urinary frequency, the examiner indicated that this was due to enlarged prostate.  There was report of paresthesias, stiffness, weakness, and pain.  The pain radiated to the upper arms.  He described the radiating pain as a tingling, pins and needles sensation.  Flare-ups occurred every 2 to 3 weeks, lasting for a day to 2 days at a time.  Precipitating factors included lying down in the wrong position, prolonged walking, or running.  Alleviating factors were traction, heat and medication.  During flare-ups, he avoided physical activity.

Inspection of the spine revealed normal posture and head position.  Gait was normal.  There was no abnormal curvature of the spine and no cervical or thoracolumbar spine ankylosis.  Objective abnormalities of the spine included tenderness and pain with motion, but not spasm, atrophy, guarding, or weakness.  Muscle spasm, localized tenderness or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.

Neurologically, motor strength was full in the upper extremities and there was no motor impairment or loss of muscle strength.  Sensation was intact and reflexes were normal.

Cervical flexion and extension were to 45 degrees, right and left lateral flexion were to 45 degrees, and right and left lateral rotation were to 70 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation after three repetitions of range of motion.  There was no tenderness or muscle spasm on direct palpation of the cervical spine, paravertebral muscles, trapezius muscle, or lateral neck muscles.

X-ray revealed multilevel degenerative changes with increased reverse lordosis at C3-4 and increased encroachment on the foramina with severe narrowing on the left C6-7 foramen from uncovertebral spurs.  

The examiner diagnosed cervical spondylosis with multilevel degenerative changes with increased reverse lordosis at C3-4 and increased encroachment on the foramina with severe narrowing of the left C6-7.  The examiner indicated that the disability had mild effects on activities such as bathing, travel and shopping, and moderate effects on chores, exercise, recreation, and grooming.  His neck pain and loss of motion would mitigate overhead work, excessive lifting, pushing or pulling, or anything weighting greater than 10 pounds, or any labor positions.

A March 2011 VA QTC examination report reflects that the Veteran reported limitation on walking and experienced falls due to his spine condition.  Symptoms included stiffness and decreased motion.  The Veteran also endorsed bowel and bladder difficulties related to his spinal condition.  During flare-ups, he experienced functional impartment which he described as pain, weakness, and limitation of motion.  Treatment included medication and home traction.  The condition had not resulted in any incapacitation in the last 12 months.  Functional impairment included decreased physical activities and exercise, bending at the neck, and inability to drive.

Objectively, posture and gait were within normal limits.  Examination revealed tenderness along the cervical spine and evidence of guarding and weakness.  There was no ankylosis of the cervical spine.

Range of motion revealed flexion to 35 degrees, extension to 32 degrees, right lateral flexion to 32 degrees, left lateral flexion to 30 degrees, right rotation to 55 degrees, and left rotation to 50 degrees, all with pain at the endpoint of range of motion.  Range of motion remained unchanged upon repetition.  Joint function was not additional limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Neurological examination revealed no sensory deficits, motor weakness, or reflex abnormalities.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.

X-ray revealed spondylosis C3-7, moderate disc degeneration C3-7, and encroachment of the C6-7 neuroformina.

The examiner diagnosed degenerative arthritis.  He found no evidence of neuropathy based on physical examination and the Veteran's history.  With respect to work, the examiner noted that the Veteran experienced difficulty performing arduous physical activities, and his ability to drive was decreased.  These limitations would moderately affect his ability to perform physical activities of employment and not sedentary employment.  The examiner noted that the Veteran's cervical spine condition did not contribute to his reported bowel/bladder dysfunction or erectile dysfunction.

A September 2014 VA examination report indicated the Veteran's use of home cervical traction and pillows.  The neck pain was reportedly intermittent, but he experienced flare-ups.  Sitting upright for long periods caused burning neck pain.  He preferred not to drive because having to turn his head suddenly caused severe flare-ups.

Range of motion testing revealed flexion to 25 degrees, with pain at 15 degrees, extension to 30 degrees with pain at 15 degrees, right and left lateral flexion to 20 degrees with pain at 5 degrees, and right and left lateral rotation to 30 degrees with pain at 10 degrees.

Upon repetition, flexion was to 20 degrees, extension was to 35 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 30 degrees, and left lateral rotation to 30 degrees.  Functional loss upon repetition included less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.

The Veteran had localized tenderness or pain to palpation for the joints/soft tissues of the cervical spine.  Muscle spasm resulted in an abnormal gait or spinal contour.

On neurologic examination, muscle strength in the upper extremities was normal with no muscle atrophy.  Reflexes were normal and sensation was intact.  Signs and symptoms of radiculopathy included moderate intermittent pain and moderate paresthesias bilaterally.  Moderate C5/C6 radiculopathy of the bilateral upper extremities was indicated.

There was no ankylosis of the spine or other neurologic abnormalities.  The Veteran had intervertebral disc syndrome, but no incapacitating episodes as a result.  He occasionally used a brace and a cane.  He experience occasional cracking and popping arbitrarily with associated discomfort, sometimes with a flash of light and momentary dizziness.

The examiner diagnosed degenerative arthritis and cervical spondylosis.  She found that the disability impacted work, in that the Veteran could not lift more than 30 pounds, could not do overhead work, and he would have difficult driving because of the need to change lanes.

On VA examination in July 2017, the Veteran reported that he used a cervical pillow at night and reported mostly good days.  His range of motion was mildly limited secondary to pain at the endpoints, although he could perform range of motion beyond these if necessary.  He indicated that he avoided sudden movements with the neck, as that resulted in an increased in the level of pain above baseline the next day.  He then used a collar/brace, which provided relief.  He also reported a 5-month history of occasionally awakening with numbness to the thumb and first finger of the right hand at night when sleeping on his left side.  The Veteran described his functional loss as a decrease in range of motion secondary to pain at the endpoints.

Objectively, range of motion testing revealed forward flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion each to 25 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 50 degrees.  Pain was noted on examination and caused functional loss on right and left lateral flexion and rotation.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive range of motion testing, and there was no additional loss in degrees of range of motion.  The examiner indicated that the examination was not conducted immediately after repetitive use over time or during a flare-up, but the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss on these occasions.  The Veteran did not having guarding or muscle spasm of the cervical spine. In addition, he did not have ankylosis of the spine.

Neurologically, muscle strength was normal in the bilateral upper extremities, and the Veteran did not have muscle atrophy.  Reflex and sensory examination was normal.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.

No other neurologic abnormalities were indicated, and the Veteran did not have intervertebral disc syndrome.  He regularly used a cervical pillow and occasionally a brace.

The examiner diagnosed cervical spondylosis without myelopathy and cervicalgia.

As indicated above, the Veteran is already receiving in excess of the maximum rating for loss of range of motion of the cervical spine under both the new and old rating criteria.  Even considering any complaints of weakness, fatigability, or loss of function due to pain, a higher disability may not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  The Veteran is also receiving in excess of the maximum disability rating for ankylosis of the cervical spine.  Therefore, the only means by which a higher (60 percent) rating could be assigned under either the former or current diagnostic criteria would be if there is evidence that the residuals of the Veteran's compression fracture of the cervical vertebrae resulted in abnormal mobility requiring a neck brace (jury mast); pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past year.  

VA treatment records do not show that the Veteran's cervical spine disability requires him to wear a neck brace due to abnormal mobility.  Treatment notes dated in May and September 1998 indicate that the Veteran only used his cervical collar sparingly.  VA examination reports reflect that the Veteran occasionally wore a brace, but do not indicate that he was required to wear a brace for abnormal mobility.  Therefore, a higher rating under former Diagnostic Code 5285 is not warranted.

With respect to Diagnostic Code 5293, in effect prior to September 2003, next-higher 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  In this case, while occasional muscle spasm and neuropathic symptoms have been identified, there have been no consistent findings across examination to support a 60 percent rating.  For example, left arm radiculopathy was noted in 1997, the November 2002 examiner noted symptoms consistent with radiculopathy and abnormal EMG findings, and the March 2014 VA examiner noted moderate bilateral C5/C6 radiculopathy.  However, treatment records and numerous other examination reports indicate essentially normal neurologic findings, including on most recent VA examination in 2017.  Similarly, muscle spasm has been noted on occasion, but is not consistent across examination.  Accordingly, the Board finds that the criteria for a 60 percent rating under former Diagnostic Code 5293 have not been more nearly approximated.

Finally, with respect to the criteria for intervertebral disc syndrome in effective since September 2003, there is no indication of these episodes occurring to the frequency of at least 6 months during a 12-month period, as is required for a next-higher, 60 percent rating.  Therefore, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

As pointed out in the Court's April 2010 Memorandum Decision, the Board has considered the Veteran's argument that he should be awarded a 40 percent rating and a separate 20 percent rating for his service-connected cervical spine disability, as the diagnostic criteria are written in the disjunctive and therefore provided independent basis for establishing either a 20 or 40 percent rating.  He argued that he is entitled to the 40 percent rating assigned under the former diagnostic criteria, as well as 20 percent rating for muscle spasm.

However, the Board finds that assigning separate 40 and 20 percent ratings would constitute overlapping symptoms and violate the rule against pyramiding. 38 C.F.R. § 4.14.  In addition, the Board notes that a 40 percent rating under the General Rating Formula requires unfavorable ankylosis of the entire cervical spine, which has not been demonstrated in the Veteran's case.

Moreover, 38 C.F.R. § 4.7 states that the when the disability picture more nearly approximates the next-higher criteria, the higher rating will be assigned-not that a veteran is entitled both the higher and lower ratings.  Accordingly, the Board finds that the Veteran is not entitled to a separate 20 percent rating on this basis.

The Board has also considered the Veteran's statements regarding the severity of his neck symptoms.  Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington, 19 Vet. App. at 368.  Generally, these statements are credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 50 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  
  
C.  Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Veteran's claims were referred to the Director of Compensation Service for extraschedular review under 38 C.F.R. § 3.321.  In March 2015, the Director of Compensation Service indicated that no unusual or exceptional disability pattern had been demonstrated that would render the application of the regular rating criteria as impractical.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected degenerative arthritis of the cervical spine or dermatitis utilized to assign the current and past evaluations warranted an increased evaluation on a schedular basis for any time period.

Notwithstanding the fact that this case was referred to the Director of Compensation Service, the discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders, as the Board notes that the Veteran has been awarded a TDIU for a portion of the appeal period, with consideration of the remanded period being remanded for additional development. 

Accordingly, an extraschedular rating for either disability, pursuant to 38 C.F.R. § 3.321(b)(1), is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected disabilities, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that ratings in excess of 10 and 50 percent for the service-connected dermatitis and cervical spine disorders are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for dermatitis is denied.

Entitlement to a rating in excess of 50 percent for compression fracture C3 with degenerative arthritis C3-4 is denied.



REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claim on appeal is warranted.

The Veteran contends that he is entitled to a TDIU for the period prior to January 4, 2007.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

In this case, prior to January 4, 2007, the Veteran was service connected for compression fracture C3 with degenerative arthritis C3-4 (rated as 50 percent disabling), and dermatitis (rated as 10 percent disabling).  A combined 60 percent rating was in effect from March 1997.  He did not meet the schedular criteria for award of a TDIU until January 2007, when he was awarded service connection for anxiety disorder, major depressive disorder and posttraumatic stress disorder and alcohol dependence.

Where, as here, the Veteran's service-connected disability does not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis. 38 C.F.R. § 4.16(b).

In this case, the Veteran's representative has submitted additional argument and evidence in support of his claim for a TDIU on an extraschedular basis.  This evidence includes a vocational assessment indicating that the Veteran was precluded him from securing employment from 1997 through 2007 due to his service-connected cervical spine disability, as well as an affidavit from the Veteran describing the functional impact on his cervical spine disability on his employment prior to 2007.

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  As this is such a case, extraschedular consideration is remanded for referral to the Director of Compensation Service.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for a TDIU for the period prior to January 4, 2007, to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

 2. The AOJ should undertake any additional development it deems warranted.

3. Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


